Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “830” has been used to designate both a "fluid port" in Paragraph [0057] of the Instant Specification and an "exit port" in Paragraph [0058] of the Instant Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner acknowledges that a “fluid port” can be an “exit port” as defined by the Instant Specification. It is recommended that the Specification is amended to avoid any confusion and maintain consistency. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500, present in Fig. 8B; 810, present in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 
Claim Rejections - 35 USC § 112
Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the flexible material comprises a plastic film or laminate having high gas permeability” (emphasis added). It is unclear what is considered to be high gas permeability, or what this value is defined in relation to. It is recommended that this limitation be removed from the claims, or amended to define a unit or value to the gas permeability. 
Claim 10 recites the limitation “The structured bag of claim 1, further comprising a dip tube in the interior compartment, wherein the dip tube comprises a proximal end […], the proximal end being in fluid communication with a port in the fitment” (emphasis added). There is insufficient antecedent basis for this limitation in the claim, as claim 10 depends on claim 1, and the limitation of “the fitment” is not present in independent claim 1. To overcome this rejection, it is recommended that either claim 1 or claim 10 is amended to properly introduce “the fitment”, potentially by incorporating the limitation presented in dependent claim 22. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 3, 6, 7, 8, 9, 17, 18, 19, 20, 21, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2013/0177972 A1), herein referred to as Green.
Regarding claim 1, Green teaches a structured bag for cell culture (Paragraphs [0150]-[0151]), comprising: a top portion, a bottom portion having a shape, a sidewall extending between the top portion and the bottom portion, and at least partially defining an interior compartment for receiving fluid, wherein the bottom portion is configured to maintain the shape to support the structured bag such that the structured bag is free standing when placed on a surface (Fig. 1A; Paragraphs [0150]-[0151]; Paragraph [0387]).
Regarding claim 2, Green teaches the structured bag as previously described, wherein at least one of the portions of the structured bag is formed from a flexible material (Paragraphs [0150]-[0151]).
Regarding claim 3, Green teaches the structured bag as previously described, wherein the flexible material comprises a plastic film or laminate having high gas permeability (Paragraph [0387]).
Regarding claim 6, Green teaches the structured bag as previously described, wherein the bottom portion and at least one of the top portion and the sidewall is formed from a flexible material, and wherein the flexible material of the bottom portion is thicker than the flexible material of the at least one of the top portion and the sidewall (Fig. 1A; Paragraph [0016]).
Regarding claim 7, Green teaches the structured bag as previously described, wherein the bottom portion comprises a rigid substrate (Fig. 1A; Paragraph [0387]).
Regarding claim 8, Green teaches the structured bag as previously described, wherein the rigid substrate comprises geometric patterns that support three-dimensional cell culture (Fig. 1A; Paragraph [0065]; Paragraph [0206]; Paragraph [0378]).

Regarding claim 17, Green teaches the structured bag as previously described, further comprising a porous support in the interior compartment (Fig. 1A; Paragraph [0199]).
Regarding claim 18, Green teaches the structured bag as previously described, wherein the porous support comprises geometric patterns that support three-dimensional cell culture (Paragraph [0206]).
Regarding claim 19, Green teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (Paragraph [0065]; Paragraph [0206]; Paragraph [0378]).
Regarding claim 20, Green teaches the structured bag as previously described, wherein the porous support comprises a dialysis membrane (Paragraph [0199]).
Regarding claim 21, Green teaches the structured bag as previously described, wherein the dialysis membrane is positioned in the interior compartment proximal to the bottom portion (Fig. 1A).
Regarding claim 22, Green teaches the structured bag as previously described, wherein the top portion comprises a fitment (Fig. 1A; Fig. 2; Paragraph [0152]).
Regarding claim 23, Green teaches the structured bag as previously described, wherein the fitment comprises at least one port (Fig. 1A; Fig. 2; Paragraph [0152]).
Regarding claim 25, Green teaches the structured bag as previously described, wherein the bottom portion comprises a bottom panel (Fig. 1A; Fig. 2; Paragraph [0387]).
Claims 1, 2, 3, 6, 7, 8, 9, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, and 25 are additionally and alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (WO 2016/069892 A1), herein referred to as Tanner.

Regarding claim 2, Tanner teaches the structured bag as previously described, wherein at least one of the portions of the structured bag is formed from a flexible material (Paragraph [00147]).
Regarding claim 3, Tanner teaches the structured bag as previously described, wherein the flexible material comprises a plastic film or laminate having high gas permeability (Paragraph [00166]; Paragraph [00182]).
Regarding claim 6, Tanner teaches the structured bag as previously described, wherein the bottom portion (100) and at least one of the top portion (815) and the sidewall (820) is formed from a flexible material (Paragraph [00141]: Substrate used to construct microwells can be made of materials known in the art to the flexible; Paragraph [00147]), and wherein the flexible material of the bottom portion (100) is thicker than the flexible material of the at least one of the top portion (815) and the sidewall (820) (Figs. 18-20; Paragraph [00141]; Paragraph [00151]; Paragraph [00182]).
Regarding claim 7, Tanner teaches the structured bag as previously described, wherein the bottom portion (100) comprises a rigid substrate (Paragraphs [00140]-[00141]; Paragraph [00144]).
Regarding claim 8, Tanner teaches the structured bag as previously described, wherein the rigid substrate comprises geometric patterns that support three-dimensional cell culture (Fig. 8; Fig. 9; Paragraph [00108]; Paragraph [00144]).
Regarding claim 9, Tanner teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (Fig. 8; Fig. 9; Paragraph [00108]; Paragraph [00144]).

Regarding claim 14, Tanner teaches the structured bag as previously described, wherein the filter material (4570) separates the interior compartment into a first portion (above mesh 4570) and a second portion below mesh 4570) (Fig. 32; Paragraphs [00215]-[00217]).
Regarding claim 15, Tanner teaches the structured bag as previously described, wherein the filter material (4570) comprises pores having a size of about 15 microns to about 100 microns (Paragraph [00217]).
Regarding claim 17, Tanner teaches the structured bag as previously described, further comprising a porous support (2500) in the interior compartment (Figs. 18-20; Paragraph [00162]).
Regarding claim 18, Tanner teaches the structured bag as previously described, wherein the porous support (2500) comprises geometric patterns that support three-dimensional cell culture (Figs. 18-20; Paragraph [00162]).
Regarding claim 19, Tanner teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (2201) (Figs. 18-20; Paragraph [00162]).
Regarding claim 20, Tanner teaches the structured bag as previously described, wherein the porous support (2500) comprises a dialysis membrane (Paragraph [00162; Paragraph [00188]).
Regarding claim 21, Tanner teaches the structured bag as previously described, wherein the dialysis membrane is positioned in the interior compartment proximal to the bottom portion (Figs. 18-20).
Regarding claim 22, Tanner teaches the structured bag as previously described, wherein the top portion comprises a fitment (Fig. 8; Paragraph [00146]).
Regarding claim 23, Tanner teaches the structured bag as previously described, wherein the fitment comprises at least one port (860) (Fig. 8; Paragraph [00146]).
.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanner.
Regarding claim 15, Tanner teaches the structured bag as previously described, wherein the filter material (4570) comprises pores having a size of about 15 microns to about 100 microns (Paragraph [00217]).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to optimize the pore size of the filter material to prevent the passage of a spheroid through the mesh (Tanner: Paragraph [00217]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 36, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Green, further in view of Graetz et al. (US 7,326,355 B2), herein referred to as Graetz.
Regarding claim 10, Green teaches the structured bag as previously described, but fails to teach an embodiment explicitly comprising a dip tube. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) comprising a dip tube (304) in the interior compartment (262), wherein the dip tube (304) comprises a proximal end and a distal end, the proximal end being in fluid communication with a port (290) in the fitment and the distal end being in contact with fluid in the interior compartment (262) (Fig. 6; Col. 12, lines 46-63)

Regarding claim 36, Green teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0164]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) comprising a circulation tube (31) having a first end fluidly connected to a dip tube (304) in the interior compartment (262) of the structured bag (256) and a second end fluidly connected to a circulation port (292) in the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 37, Green teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0164]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) further comprising a pump (316) configured to move fluid from the dip tube (304), through the circulation tube (310), and into the structured bag (256) through the circulation port (292) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the circulation system described by Graetz 
Regarding claim 38, Green teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0164]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) wherein fluid cascades from the circulation port (292) down the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Claims 10, 36, 37, and 38 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner, further in view of Graetz et al. (US 7,326,355 B2), herein referred to as Graetz.
Regarding claim 10, Tanner teaches the structured bag as previously described, but fails to teach an embodiment explicitly comprising a dip tube. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) comprising a dip tube (304) in the interior compartment (262), wherein the dip tube (304) comprises a proximal end and a distal end, the proximal end being in fluid communication with a port (290) in the fitment and the distal end being in contact with fluid in the interior compartment (262) (Fig. 6; Col. 12, lines 46-63)
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the dip tube described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior 
Regarding claim 36, Tanner teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2- 24) comprising a circulation tube (31) having a first end fluidly connected to a dip tube (304) in the interior compartment (262) of the structured bag (256) and a second end fluidly connected to a circulation port (292) in the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior   compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 37, Tanner teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2- 24) further comprising a pump (316) configured to move fluid from the dip tube (304), through the circulation tube (310), and into the structured bag (256) through the circulation port (292) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 38, Tanner teaches the structured bag as previously described wherein the 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green, further in view of Staheli et al. (US 8,455,242 B2), herein referred to as Staheli.
Regarding claim 11, Green teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) comprising an impeller (84) in the interior compartment (Fig. 2; Col. 3, line 36; Col. 6, lines 7-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).
Regarding claim 12, Green teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) wherein the impeller (84) comprises a magnetic stir bar (Col. 6, lines 48-64).
.
Claims 11 and 12 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner, further in view of Staheli et al. (US 8,455,242 B2), herein referred to as Staheli.
Regarding claim 11, Tanner teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) comprising an impeller (84) in the interior compartment (Fig. 2; Col. 3, line 36; Col. 6, lines 7-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).
Regarding claim 12, Tanner teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) wherein the impeller (84) comprises a magnetic stir bar (Col. 6, lines 48-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).
Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Green, further in view of Cimino et al. (US 2016/0008407 A1), herein referred to as Cimino.
Regarding claim 13, Cimino teaches an apparatus for collection and processing of human biological material (Abstract) comprising a structured bag (Paragraph [0021]), wherein the structured bag further comprises a filter material in the interior compartment (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the filter material described by Cimino to allow for fluid communication throughout the device while restraining the tissue culture (Cimino: Paragraph [0033]).
Regarding claim 14, Cimino teaches an apparatus for collection and processing of human biological material (Abstract) wherein the filter material separates the interior compartment into a first portion (tissue retention volume) and a second portion (filtrate volume) (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the filter material described by Cimino to allow for fluid communication throughout the device while restraining the tissue culture (Cimino: Paragraph [0033]).
Regarding claim 15, Cimino teaches an apparatus for collection and processing of human biological material (Abstract) wherein the filter material is a porous structure with openings sized to make a desired separation (Paragraph [0033]). Cimino does not explicitly teach an embodiment wherein the pore sizes are about 15 microns to 100 microns but does teach that the range may have a lower limit of 70 microns and an upper limit of 400 microns (Paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the filter material described by Cimino to 
Moreover, it would prove obvious to modify and optimize the pore size of the filter material based on the intended application of the device to properly restrain the cell and tissue samples and filter the desired materials, which may be of a smaller size than the materials present in the disclose of Cimino. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Green, further in view of Thermo Fisher Scientific "BPC Chamber selection guide", herein referred to as Thermo Fisher.
Regarding claim 24, Green teaches the structured bag as previously described, but fails to explicitly teach an embodiment wherein the fitment comprises a hole which enables the structured bag to be suspended above a surface. Thermo Fisher, however, manufactures cell culture bags with a square shape comprising several ports in the top or bottom portion with dip tubes that can stand freely, as well as products comprising a fitment with a hole which enables the bag to be suspended above a surface (Page 2, Step 2: 2D end port; Page 2, Step 2: 3D BPCs). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the described features of the Thermo Fisher culture bags to allow for complete fluid recovery from the system (Page 2, Step 2: 2D end port figure caption).
Claim 24 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner, further in view of Thermo Fisher Scientific "BPC Chamber selection guide", herein referred to as Thermo Fisher.
Regarding claim 24, Tanner teaches the structured bag as previously described, but fails to explicitly teach an embodiment wherein the fitment comprises a hole which enables the structured bag to be suspended above a surface. Thermo Fisher, however, manufactures cell culture bags with a square shape comprising several ports in the top or bottom portion with dip tubes that can stand freely, as well 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the described features of the Thermo Fisher culture bags to allow for complete fluid recovery from the system (Page 2, Step 2: 2D end port figure caption).
Claims 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Green, further in view of Shibuya et al. (US 2010/0081122 A1), herein referred to as Shibuya.
Regarding claim 31, Green teaches the structured bag as previously described, wherein the system can comprise a perfusion system (Paragraph [0020]), but fails to disclose any specific details of said perfusion system Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 33, Green teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 35, Green teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]) further comprising a pump (248). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).
Claims 31, 33, and 35 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner,  further in view of Shibuya et al. (US 2010/0081122 A1), herein referred to as Shibuya.
Regarding claim 31, Tanner teaches the structured bag as previously described, wherein the system can comprise a perfusion system (Paragraph [0020]), but fails to disclose any specific details of 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 33, Tanner teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]), wherein internal pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 35, Tanner teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Green and Shibuya, further in view of Gebauer et al. (WO 2015/030639 A1), herein referred to as Gebauer.
Regarding claim 32, Green teaches the perfusion system as previously described, but fails to explicitly teach an embodiment wherein gravity provides the force to deliver fluid to the structured bag. Gebauer, however, teaches a bioreactor system comprising a vessel (Abstract) wherein the vessel is a self-supporting plastic bag (Page 5, lines 16-19) and has an addition tube (5), wherein the delivery of fluid through the addition tube is provided by gravity (Page 3, lines 19-25). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the fluid delivery system described by Gebauer to allow for fluid delivery with minimal additional equipment or electrical power requirements.
Claim 32 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner and Shibuya, further in view of Gebauer et al. (WO 2015/030639 A1), herein referred to as Gebauer.
Regarding claim 32, Tanner teaches the perfusion system as previously described, but fails to explicitly teach an embodiment wherein gravity provides the force to deliver fluid to the structured bag. Gebauer, however, teaches a bioreactor system comprising a vessel (Abstract) wherein the vessel is a 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the fluid delivery system described by Gebauer to allow for fluid delivery with minimal additional equipment or electrical power requirements.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Green and Shibuya, further in view of Galliher et al. (US 2009/0188211 A1), herein referred to as Galliher.
Regarding claim 34, Green teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Galliher, however, teaches a system for containing and manipulating fluids with a reactor system (Abstract) wherein external pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0077]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the fluid delivery system described by Galliher to pump fluids, gas, and/or powder into the reactor chamber without pump heads and/or pump chambers (Galliher: Paragraph [0077]).
Claim 34 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner and Shibuya, further in view of Galliher et al. (US 2009/0188211 A1), herein referred to as Galliher.
Regarding claim 34, Tanner teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Galliher, however, teaches a system for containing and manipulating fluids with a reactor system (Abstract) wherein external pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0077]).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falkenberg et al. (US 5,449,617), teaches a culture vessel for cell cultures comprising a dual-chamber culture vessel, wherein the chambers are separated by a dialysis membrane (Abstract); 
Tanner et al. (WO 2016/069885 A1), teaches a perfusion bioreactor platform comprising a cell culture apparatus with a feed vessel and an external vessel; and
Stankowski et al. (US 2017/0073624 A1), teaches a bioreactor assembly comprising a plurality of flexible cultivation bags (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799